Title: To Alexander Hamilton from George Shepherd, 19 September 1798
From: Shepherd, George
To: Hamilton, Alexander


          
            Genl. Alexr. Hamilton
            Sir
            Albany September 19th. 1798
          
          On Fryday last, I called at your house and was very sorry when informed, you had left the City for Elizabeth Town, but was shortly expected to return. It was my intention to have called on you again, but the sailing of the vessel that evening prevented me, altho I am not personally acquainted with your honor, I trust you will excuse the liberty I have taken in addressing myselfe to you, as my hopes of success depends entirely upon you, and the only person to whom are made known my wishes, and in whom I have full Confidence—
          Some time since I had made known to some of my friends, my inclination for the Army, and have since with great pleasure, been informed that when you was last here, application was made to you, for a Lieutenancy for me, in the Infantry of the United States, and made no doubt of its being obtained with your approbation, I had expressed my inclination for the Infantry particularly not knowing of any vacancies in the Second Regt. of Artillery at that time, but have since been informed that there are two or three, one I know of, which was occasioned by the non acceptance of a Lieutenancy by Joseph R Yates of this City, as I should prefer an appointment in that Regt. and as I am very well acquainted with Capt. Henry Cochran, if you thought an appointment could be obtained in the Artillery I should be extreemly happy if you would take the trouble to apply for me, if the Recommendations you have already received are not sufficient, I can obtain any further you may wish, be so kind Sir as to inform me by post what your opinion is and whether I am like to succeed and how soon, as I am anxious to be employed, and am not willing to engage myselfe for any lenght of time untill  I here from you, if in your opinion an appointment in the Artillery cannot be obtained for me, I hope one in the Infantry may take place, accept Sir my best wishes for your health and happiness and am Your very humble Servt.
          
            George Shepherd
          
        